   Case: 18-3375      Document: 00713318548              Filed: 11/13/2018     Pages: 2



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted November 6, 2018
                               Decided November 13, 2018

                                          Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        DANIEL A. MANION, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

No. 18-3375

KEVIN O’NEILL,                                   On Motion for an Order Authorizing the
     Applicant,                                  District Court to Entertain a Second or
                                                 Successive Motion for Collateral Review.
       v.

UNITED STATES OF AMERICA,
     Respondent.

                                        ORDER

        In 2000, a federal jury found Kevin O’Neill guilty of several offenses, including
racketeering, drug conspiracy, assault with a dangerous weapon, and interstate
transportation of explosives with intent to kill. This court affirmed his conviction and
life sentence. United States v. Warneke, 310 F.3d 542 (7th Cir. 2002) (named for O’Neill’s
codefendant).

        Then, starting in 2004, O’Neill pursued a series of unsuccessful collateral attacks.
No. 04-CV-461 (E.D. Wis. July 11, 2007) (denying motion under 28 U.S.C. § 2255);
Nos. 07-3733, 08-1661, 08-2585 (7th Cir. July 17, 2008) (denying certificate of
appealability and affirming denial of Rule 60(b) and Rule 59(e) motions); No. 04-CV-461
(E.D. Wis. Sept. 12, 2013) (denying second Rule 60(b) motion). He later requested leave
to file a successive collateral attack on the ground that the judge, J.P. Stadtmueller, had



        Case 2:97-cr-00098-JPS Filed 11/13/18 Page 1 of 2 Document 2203
   Case: 18-3375      Document: 00713318548              Filed: 11/13/2018     Pages: 2


No. 18-3375                                                                         Page 2

been involved in the underlying criminal investigation. Specifically, O’Neill asserted
that Judge Stadtmueller, who had previously worked for the United States Attorney
during an ongoing investigation into O’Neill’s motorcycle gang, authorized the release
of “fake” grand jury transcripts to further that investigation. We denied the application,
No. 17-1892 (7th Cir. May 5, 2017), and also denied his petition for a writ of mandamus
rehashing the same claim, No. 18-2913 (7th Cir. Sept. 24, 2018).

        O’Neill now asks for leave to file a successive collateral attack, reiterating that
the trial judge should have recused himself because of his prior involvement in the
investigation. But O’Neill raised this very argument in his first § 2244(b) application, so
he is barred from reasserting it here. See 28 U.S.C. § 2244(b)(1). In any event, O’Neill
cites no new rule of constitutional law and points to no new evidence of innocence to
support his application, as required under §§ 2244(b)(2) and 2255(h).

       We therefore deny authorization and dismiss O’Neill’s application.




        Case 2:97-cr-00098-JPS Filed 11/13/18 Page 2 of 2 Document 2203
